DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the schematic flow diagrams of figures 3 and 4 fail to provide text detail within the boxes regarding steps A through K. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaton et al. (US 2016/0304106 A1).
Referring to Claim 16: Seaton discloses a method for transmitting data between a first communications network (118) of a first rail-bound vehicle unit (114) and a second communications network (118) of a second rail-bound vehicle unit (140) (Para. [0020]), which comprises the steps of: 
transmitting the data between the first rail-bound vehicle unit and the second rail-bound vehicle unit via a land-based data facility (104) (Fig. 1) (Para. [0022]).

Referring to Claim 17: Seaton discloses a method, which further comprises transmitting the data between the first communications network (118) and the second communications network (118) via a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124, Fig. 1, claim 1) (see also 204, Fig. 2, Para. [0033], last sentence).

Referring to Claim 18: Seaton discloses a method, wherein: 
the first communications network (118) extends over the first rail-bound vehicle unit (114); 
the second communications network (118) extends over the second rail-bound vehicle unit (140) (Para. [0020]); and/or 
the superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) extends over a rail-bound vehicle (102) that contains the first rail-bound vehicle unit (114) and the second rail-bound vehicle unit (140) (Fig. 1) (Para. [0013] and [0016]).

Referring to Claim 19: Seaton discloses a method, which further comprises transmitting the data between the first rail-bound vehicle unit (114) and the second rail-bound vehicle unit (140) via the land-based data facility by means of the superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) (claim 1).

Referring to Claim 20: Seaton discloses a method, which further comprises transmitting the data in a wireless manner between: 
the first rail-bound vehicle unit (114) or the second rail-bound vehicle unit (140); and 
the land-based data facility (104) (Fig. 1) (Para. [0014]) (claim 1).

Referring to Claim 21: Seaton discloses a method, wherein the data transmitted in the wireless manner is transmitted using a mobile radio standard (“220 MHz TDMA”) (Para. [0024]).

Referring to Claim 22: Seaton discloses a method, which further comprises transmitting the data in an encrypted manner between: 
the first rail-bound vehicle unit (114) or the second rail-bound vehicle unit (140); and the land-based data facility (104 or 204) (Para. [0033], third sentence) (Fig. 2).

Referring to Claim 23: Seaton discloses a method, which further comprises: 
sending a request (234 or 334) for data (“e.g., one or more of throttle requests, dynamic braking requests, and pneumatic braking requests 234”), originating from the second communications network (118), to the land-based data facility (104 or 204 or 304) (Para. [0031] and [0040-41]) (Figs. 1, 2 and 3); 
forwarding the request from the land-based data facility (104) to the first communications network (118) (claim 1); and 
providing requested data by the first communications network in response to the request (claim 2).
	The Examiner notes that Seaton’s lead consist 114 may be reasonably interpreted as either the claimed first or second rail-bound vehicle having the respective first or second communications network 118.

Referring to Claim 24: Seaton discloses a method, wherein: 
the first rail-bound vehicle unit (114) and the second rail-bound vehicle unit (140) are part of a fleet of rail-bound vehicles (Para. [0013) and/or the first rail-bound vehicle unit and the second rail-bound vehicle unit are part of a common rail-bound vehicle (Para. [0016]).

Referring to Claim 26: Seaton discloses an apparatus for transmitting data, the apparatus comprising: 
a first communications network (118) for a first rail-bound vehicle unit (114); 
a second communications network (118) for a second rail-bound vehicle unit (140) (Para. [0020]) (Fig. 1); and 
a land-based data facility (104), the apparatus embodied so as to transmit the data between the first rail-bound vehicle unit and the second rail-bound vehicle unit via said land-based data facility (Para. [0022]) (claim 1).

Referring to Claim 27: Seaton discloses an apparatus, further comprising a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) embodied so as to transmit the data between said first communications network (118) and said second communications network (118) (claim 1) (see also 204, Fig. 2, Para. [0033], last sentence).

Referring to Claim 28: Seaton discloses an apparatus, wherein: 
said first communications network (118) extends over the first rail-bound vehicle unit (114); 
said second communications network (188) extends over the second rail-bound vehicle unit (140) (Fig. 1); and/or 
said superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) extends over a rail-bound vehicle (102) that includes the first rail-bound vehicle unit and the second rail-bound vehicle unit (Fig. 1) (Para. [0013] and [0016]).

Referring to Claim 29: Seaton discloses a communications network for transmitting data between a first communications network (118) of a first rail-bound vehicle unit (114) and a second communications network (118) of a second rail-bound vehicle unit (140), the communications network comprising: 
a land-based data facility (104); 
a first data-technology connection (via 122, 124) between the first rail-bound vehicle unit and said land-based data facility (Fig. 1); 
a second data-technology connection (via 122, 124) between the second rail-bound vehicle unit and said land-based data facility; and 
a superordinate communications network (104, 120, 122, 124, 126, 160, 166, 122, 124) for transmitting data between the first communications network and the second communications network on a path via said first data-technology connection, said land-based data facility and said second data-technology connection (claim 1) (Fig. 1).

Referring to Claim 30: Seaton discloses a method of using a data-technology connection embodied so as to transmit data between a first rail-bound vehicle unit (114) and/or a second rail-bound vehicle unit (140) and a land-based data facility (104), which comprises the steps of: 
transmitting the data between a first communications network (118) of the first rail- bound vehicle unit and a second communications network (118) of the second rail-bound vehicle unit (claim 1) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seaton in view of Murray et al. (US 2016/0249233 A1).
Referring to Claim 25: Seaton does not specifically teach transmitting data in a prioritized manner. However, Murray teaches a wireless method for communicating with rail-bound vehicles, wherein the cellular network (mostly or always) prioritizes communications from vehicles higher than other traffic (Para. [0018]), and “may be required to prioritise voice traffic over general internet traffic in order to maintain quality to an acceptable level” (Para. [0185]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Seaton to transmit data in a prioritized manner, as taught by Murray, in order to ensure certain essential data and safety information is transmitted at an acceptable quality level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to land-based relaying of data between rail-bound vehicles: US-20100235022-A1; US-20100204856-A1; US-20100029209-A1; and US-9522687-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617